 


111 HR 269 IH: Fallen Hero Commemoration Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 269 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Department of Defense to grant access to accredited members of the media when the remains of members of the Armed Forces arrive at military installations in the United States. 
 
 
1.Short titleThis Act may be cited as the Fallen Hero Commemoration Act. 
2.Media access to arrival ceremonies for members of the armed forces who have died on active duty 
(a)FindingsCongress finds the following: 
(1)Members of the Armed Forces swear an oath to support and defend the Constitution of the United States. 
(2)The Freedom of the Press is protected by the First Amendment to the Constitution and is one of the fundamental freedoms enjoyed by Americans. 
(3)In each generation, members of the Armed Forces have selflessly given their lives to secure the freedoms Americans enjoy today. 
(4)Americans must never forget the sacrifice that was made, and continues to be made, by members of the Armed Forces on behalf of the United States. 
(5)During the Vietnam War, images of arrival ceremonies and flag-draped caskets of members of the Armed Forces appeared regularly on television and in print news sources. 
(6)In 1985, the media covered a ceremony at Andrews Air Force Base for members of the Armed Forces killed in El Salvador. President Reagan attended the ceremony and pinned Purple Heart medals on the flag-draped caskets. 
(7)The practice of permitting media coverage of the return of the remains of members of the Armed Forces killed overseas was changed by the Department of Defense in 1991, during the Persian Gulf War. Department of Defense policy stated that “Media coverage of the arrival of remains at the port of entry or at the interim stops will not be permitted . . .”. 
(8)However, in 1996, the media photographed the arrival and transfer ceremony at Dover Air Force Base for the remains of Commerce Secretary Ron Brown and 32 other Americans killed when their plane crashed in Croatia. President Clinton was present to receive the flag-draped caskets. 
(9)In 1998, the media photographed the arrival ceremony at Andrews Air Force Base for Americans killed in simultaneous bombings of United States embassies in Tanzania and Kenya. 
(10)In 2001, the Department of Defense restated the ban on media coverage at Dover Air Force Base and at Ramstein Air Force Base. However, in 2002, the media was permitted to photograph the transfer of flag-draped caskets at Ramstein Air Force Base that carried the remains of four members of the Armed Forces killed in Afghanistan. 
(11)In 2003, the Department of Defense expanded the no-media policy, stating that “There will be no arrival ceremonies for, or media coverage of, deceased military personnel returning or departing from Ramstein Air Base or Dover Air Force Base, to include interim stops . . .”. 
(b)AccessThe Secretary of Defense shall grant access to accredited members of the media when the remains of members of the Armed Forces arrive at military installations in the United States. 
(c)AccreditationThe Secretary of Defense may establish the policy for accreditation of members of the media for purposes of granting access under subsection (b).   
 
